--------------------------------------------------------------------------------

CONTENT LICENSE AGREEMENT

THIS CONTENT LICENSE AGREEMENT (this “Agreement”), dated as of December 21, 2015
(the “Effective Date”), is entered into between Beijing Sun Seven Stars Culture
Development Limited, a P.R.C. company with an address at Eastern Fangzheng Road,
Southern Dongying Village, Hancunhe Town, Fangshan District, Beijing City,
P.R.C. (“Licensor”), and YOU ON DEMAND HOLDINGS, INC., a Nevada corporation with
an address at 375 Greenwich Street, Suite 516, New York, New York 10013
(“Licensee”).

WHEREAS, Licensor and Licensee have agreed to enter into this Agreement,
pursuant to which Licensor shall license to Licensee certain video programming
on the terms and subject to the conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and incorporating the
above recitals with and into this Agreement, the parties hereby agree as
follows:

TERMS AND CONDITIONS

1.     Definitions.

(a)     “Additional Title” shall have the meaning specified in Section 5.

(b)     “Advertising” shall have the meaning specified in Section 9.

(c)     “Affiliate(s)” shall mean an entity controlling, controlled by or under
common control with a party. "Control," for purposes of this definition, means
direct or indirect ownership or control of more than 50% of the voting interests
of the subject entity.

(d)     “Confidential Information” shall have the meaning specified in Section
14(a).

(e)     “Indemnified Party” shall have the meaning specified in Section 13.

(f) “Indemnifying Party” shall have the meaning specified in Section 13.

(g) “Licensor Marks” shall have the meaning specified in Section 11.

(h) “Materials” shall have the meaning specified in Section 4(b).

(i)     “Mobile Sites” shall mean any and all versions of the Licensee Sites
optimized for delivery and/or distribution via a wireless network.

1

--------------------------------------------------------------------------------

(j)     “Reports” shall have the meaning specified in Section 8(b).

(k)     “Share Consideration” has the meaning specified in Section 10.

(l)     “Sites” shall mean any and all websites, applications, products and
other services through which Licensee (itself or through a third party) delivers
content via the public Internet or an IP-based network, regardless of whether
the device used to access such websites, applications, products or other
services is a laptop or desktop computer, mobile device, tablet, mobile phone,
set-top box, or other device.

(m)     “Term” shall have the meaning specified in Section 7.

(n)     “Territory” shall mean mainland China.

(o)     “Titles” shall mean the programming listed on Schedule A (as Schedule A
may be amended in accordance with Section 5 from time to time).

(p)     “Users” shall mean all subscribers to Licensee’s services.

(q)     “VOD” shall mean a system that allows for the exhibition of video
programming chosen by a subscriber for display on that subscriber’s video
display unit on an on-demand basis, such that a subscriber is able, at his or
her discretion, to select the time for commencement of exhibition, and shall
include subscription VOD (“SVOD”), transactional VOD (“TVOD”), ad-supported VOD
(“AVOD”) and free VOD.

2.     Rights Granted.

(a)     License Grant. In exchange for the Share Consideration, Licensor hereby
grants to Licensee a non-exclusive, royalty-free, perpetual and non-perpetual
license (subject to the duration and scope, and format limitations for which
Licensor has the rights to each Title as specified in Schedule A1-A6 of Schedule
A) to:

i.     license, exhibit, distribute, reproduce, transmit, perform, display, and
otherwise exploit and make available each Title within the Territory in any
language by VOD (including SVOD, TVOD, AVOD and free VOD) for Internet, TV and
mobile platforms (including, but not limited to, OTT streaming services, Sites
and Mobile Sites), subject to these limitations for each of the Title in
Schedule A1-A6:

1)     For Titles listed in Schedule A1-A2:

Licensor can only grant Licensee distribution rights to up to six (6) MSOs plus
two (2) of China’s Internet TV license holders or their OTT Internet-based video
partners by VOD (including SVOD, TVOD, AVOD and free VOD). China’s current
Internet TV license holders include: CNTV (中国网络电视台/未来电视), BesTV (百视通), Wasu
(华数), Southern Media Cooperation (南方传媒), Hunan TV (芒果 TV), China National
Radio/Galaxy Internet TV (GITV) (银河电视), and China Radio International
(中国国际广播电台);

2

--------------------------------------------------------------------------------

2)     For Titles listed in Schedule A3:

For “天下女人”: No satellite TV broadcasting rights granted. Titles other than
“猜猜女人心”, “赏深越慕”, “职场新女性挑战行动”, “ 杨澜访谈录” (自第192期及以后的节目),“人生相对论 ”, ” 天下女人”, and
“正青春” cannot be edited in any way;

3)     For Titles listed in Schedule A4:


Other than the versions (dubbed or translated) in which the Titles in Schedule
A4 already exist in (and were delivered in), no further dubbing, translation, or
editing may be performed by any party on Schedule A4’s Titles.

4)     For Titles listed in Schedule A5 (except “Summer in February”):

Limitations on Rights Granted: the following distribution methods are permitted:
non-theatrical, public video, ship and hotel rights (all not earlier than the US
theatrical release); home video rental, home video sell through, and commercial
video rights (all not earlier than the US video release); cable TV (pay & free),
terrestrial TV (pay & free), satellite pay TV; internet TV (pay & free),
residential and non-residential pay-per-view, residential and non-residential
internet pay-per-view, VOD, near VOD, and internet VOD (all no earlier than the
corresponding exploitation in the USA).

Contents are dubbed and subtitled in Cantonese and Mandarin languages.
Exploitation of the Title over the internet must adhere to the following: 1)
Distribution is limited to the dubbed or subtitled version, provided the
subtitles shall be burnt in with no option to remove them, 2) Licensor must be
notified prior to the first exhibition of the Title over the internet, and 3)
Authorization to use excerpts, stills, trailers and soundtrack parts of the
Title for the 3 promotion of the Title only on Licensor’s or Licensor’s
authorized agent’s web site online.

--------------------------------------------------------------------------------

Rights granted for “Summer in February”, shall adhere to Section 2, not subject
to the limitations in section 2(a)(i)(4).

ii.     copy and dub the Titles, and authorize any person to do the foregoing
Licensee shall also have the right to make (or have made on its behalf)
translations of the Titles with prior written approval by Licensor and subject
to the applicable limitations (if any) in Section 2(a)(i);

iii.     promote each Title in any manner or media, including, without
limitation, the right to use and license others to use Licensor’s name, the
title of, trailers created for and excerpts from such Title (including but not
limited to audio portions only), Materials and the name, voice and likeness of
and any biographical material concerning all persons appearing in or connected
with such Title for the purpose of advertising, promoting and/or publicizing
such Title, Licensee and the program service on which the Title is exhibited
subject to the applicable limitations (if any) in Section 2(a)(i) ;

iv.     use the Titles for (i) audience and marketing testing, (ii)
sponsor/advertiser screening, and (iii) reference and file purposes, subject to
the applicable limitations (if any) in Section 2(a)(i); and

v.     include Licensee’s name, trademark and logo in the Titles to identify
Licensee as the exhibitor of the Titles.

(b)     Sublicensing. Licensee shall have the right to assign or sublicense any
or all of its rights granted under this Agreement, in whole or in part, to third
parties exhibiting the Titles in the ordinary course of Licensee’s business with
prior written notice to Licensor and subject to the applicable limitations (if
any) in Section 2(a)(i). Except as otherwise specified in the previous sentence,
Licensee may not sublicense any of its rights under Section 2(a) without
Licensor’s prior written consent, which shall not be unreasonably withheld or
delayed.

(c)     Display of Titles. Licensee agrees to display the Titles without
material alteration to the content thereof. Licensee may make non-material
modifications or edits the format of the Titles only for technical purposes with
prior written approval by Licensor (such approval not to be unreasonably
withheld or delayed) and subject to the applicable limitations (if any) in
section 2(a)(i). Nothing in this Agreement prevents Licensee from providing
Users with the ability to use the Titles as permitted by law or in a manner for
which a license is not required.

4

--------------------------------------------------------------------------------

(d)     Removal of Titles. If Licensee receives written notice from Licensor
that Licensor no longer has the rights to provide a Title to Licensee, Licensee
shall use commercially reasonable efforts to remove such Title from Licensee’s
services. Nothing in this Agreement shall obligate Licensee to distribute,
exhibit or otherwise use any Title. In addition, should Licensee deem any aspect
of any Title as either inappropriate or otherwise objectionable or undesirable
(whether for editorial, legal, business or other reasons), Licensee reserves the
right, but does not assume the obligation, to discontinue distribution of such
Title, without liability and without limiting any rights or remedies to which
Licensee may be entitled, whether under this Agreement, at law, or in equity.

(e)     Profit Participation. For content listed in Schedule A6 of Schedule A
(each a “Project”), Licensor will only grant Licensee certain profit
participation rights, for certain durations, as detailed and set forth in
Schedule A6 of Schedule A. Licensee will not have distribution rights or any
other rights to the content in Schedule A6 of Schedule A under Section 2(a)-(d).
If for any reason the A6 projects do not get produced, SSS will substitute
comparable projects, to be mutually approved. “Profit Participation” means a
portion of Profits equal to the amount designated in Schedule A6 of Schedule A.
“Profits” shall be defined and calculated as follows:

i.     “Profits” shall mean Gross Revenue received by Licensor in connection
with the Project remaining after the deduction therefrom of Fees, Expenses, and
Third Party Royalties (each as defined below).

ii.     “Gross Revenue” shall mean 100% of all sums actually received by or
credited to Licensor in connection with the exploitation of the Project, for a
period of 5 years from initial release, on a worldwide basis from the
distribution and exploitation of the Project or any part thereof, provided that
Gross Revenue shall not include (i) expenses in connection with collecting such
Gross Revenue; (ii) actual, verifiable, third party, sales agency costs, fees
and commissions which are mutually approved by the parties; (iii) customary “off
the tops,” including (without limitation) claims, insurance, accounting or other
professional service costs actually paid by Producer or a reasonable reserve
therefor.

iii.     “Fees” shall only apply to non-television, non-Internet exploitation of
the Project (e.g., DVD, merchandise) and shall mean the actual, verifiable fee
charged by a third party licensing agent or distributor, and mutually agreed to
by Licensee and Licensor.

iv.     “Expenses” shall mean, collectively, all costs, charges and expenses
incurred and/or paid (including without limitation residuals) in connection with
the development, production, distribution, marketing, advertising and promotion
of the Project. Expenses may include a producer or production fee to Licensor.

5

--------------------------------------------------------------------------------

v.     “Third Party Royalties” shall mean any and all royalties and payments
paid or payable to third parties for rights and/or services in connection with
the Project.

 vi.     Licensee shall have equal rights and access to all financial
statements, records and/or data received from any entity in connection with the
Project. Licensor shall compile this information (including information
regarding approved budgets) on a annual basis and provide to Licensee in summary
form, the calculation of Profit Participation for all of the parties, which
shall be accompanied by the parties’ share thereof, if any. Licensor will keep
and maintain accurate books and records with respect to the Project. Until one
(1) year after the expiration of the Profit Participation of each Project, the
books and records will be available for inspection by a certified accounting
firm or CPA once per year upon reasonable advance notice. Such books and records
shall be made available at Licensor’s normal place of business during normal
business hours. If any examination of Licensor’s books and records reveals that
Licensor has failed to properly account for any Profits owing to the parties,
Licensor will promptly pay such past due amounts.

(f)     Editing of Titles. Any edits to any Title will require the prior written
approval by Licensor.

3.     Licenses and Clearances.

Licensor shall be solely responsible for the Titles and any and all legal
liability resulting from the Titles, excluding any legal liability caused by
Licensee’s breach of this Agreement or gross negligence with regards to the
Titles. Without limiting the generality of the foregoing, Licensor shall be
solely responsible for any and all royalties and other fees payable to any
applicable licensor(s) or any third party for distribution of the Titles by
Licensee (including, without limitation, residuals and clearances or other
payments to guilds or unions and rights for music clearances, such as
performance rights, synchronization rights and mechanical rights), and all other
fees, payments and obligations arising out of the activities contemplated by
this Agreement, and Licensee shall have no responsibility or liability for any
such royalties or fees. Licensor acknowledges that Licensee cannot and does not
undertake to review, and shall not be responsible for Users’ unauthorized use or
exploitation of, the Titles. Should Licensee become aware of Users’ unauthorized
use or exploitation of the Titles, Licensee shall immediately report such use to
Licensor.

4.     Delivery Requirements; Customer Service.

(a)     Within fifteen (15) days after the Effective Date or on December 31,
2015 (whichever is earlier), Licensor shall (at Licensor’s sole expense), make
the Titles available either online or by hard drive to Licensee or the
third-party vendor specified by Licensee to provide or deliver the Titles from
Licensee’s or its third-party vendor’s facilities. Delivery of the Titles shall
be deemed complete if Licensor makes the Titles available in accordance with the
previous sentence. If, from time to time, Licensee requests an alternate
delivery method for the Titles and/or the implementation of Licensee’s technical
specifications relating to the online delivery of the Titles, then Licensor will
use commercially reasonable efforts to comply with each such request.

6

--------------------------------------------------------------------------------

(b)     When Licensor delivers each Title to Licensee, Licensor shall provide
Licensee (at the place specified by Licensee) with all available promotional
materials for such Title, including, but not limited to, captioned photographs,
brochures, a synopsis and description of such Title, a complete list of cast and
credits, biographies of key performers, and any electronic press kits, trailers
or featurettes created for such Title (collectively, the “Materials”).

(c)     In the event of technical problems with any of the Titles, each party
shall use commercially reasonable efforts to notify the other and to remedy any
such problems in a timely manner.

(d)     Licensor will provide Licensee with reasonable assistance in responding
to User inquiries regarding the Titles.

5.     Additional Titles.

If, during the Term, Licensor develops or obtains the rights to license any live
action or animated feature-length motion picture (each an “Additional Title”),
Licensor shall give Licensee the first right of negotiation for each Additional
Title (i.e., the preferred vendor). Licensor will promptly provide written
notice to Licensee in which Licensor lists each Additional Title. Should
Licensee agree to be the vendor for an Additional Title, Licensor and Licensee
will negotiate in good faith to mutually agree upon the pricing and terms for
each Additional Title in an amendment to this Agreement. Licensor will deliver
each Additional Title in accordance with Section 4(a). Unless otherwise
expressly stated in such an amendment, each Additional Title listed in such an
amendment will be deemed a “Title” and Schedule A will be deemed amended to
include such Additional Title.

6.     Expansion of Licensee’s VOD Services.

Licensor will use its partners and media channels to expand distribution of
Licensee’s VOD services to more cable MSOs and all other platforms for which
Licensee is permitted to distribute the Titles under Section 2(a)(i).

7.     Term and Termination.

(a)     The Term of this Agreement (the “Term”) shall commence on the Effective
Date listed above and continue for twenty (20) years, unless sooner terminated
as provided in Section 7(b).

7

--------------------------------------------------------------------------------

(b)     This Agreement may be terminated at any time by either party, effective
immediately upon written notice, if the other party: (i) becomes insolvent; (ii)
files a petition in bankruptcy; or (iii) makes an assignment for the benefit of
its creditors. Either party may terminate this Agreement upon written notice if
the other party materially breaches this Agreement and fails to cure such breach
within thirty (30) days after the date that it receives written notice of such
breach from the non-breaching party.

(c)     Sections 2(a), 2(b), 2(c), 2(d), 3, and 11 shall survive the expiration
or termination of this Agreement: (i) in perpetuity with respect to Titles for
which the licenses granted in Section 2(a) are perpetual; and (ii) for the
duration of the applicable license term specified in Schedule A with respect to
Titles for which the license term specified in Schedule A extends beyond the
expiration or termination of this Agreement. Sections 1, 7, 8(a), 12, 13, 14,
15, 16 and 17 shall survive any expiration or termination of this Agreement in
perpetuity.

8.     Privacy and Data Collection; Reports.

(a)     All User information (including, without limitation, any personally
identifiable information and statistical information regarding Users’ use and
viewing of the Titles) generated, collected or created in connection with the
display of the Titles through Licensee’s services shall be considered
Confidential Information of Licensee, and all right, title and interest in and
to such information shall be owned by Licensee.

(b)     Licensee will provide Licensor with reports (“Reports”) containing
statistical information collected by Licensee on (i) Users’ use of the Titles,
(ii) distribution channels used by Licensee for the distribution of the Titles,
(iii) sub-licensees to which the Titles were sub-distributed by Licensee and (if
permitted under Licensee’s agreements with the sublicensees) any relevant
reports received by Licensee from those sublicensees, and (iv) any other
information that the Licensor may request Licensee to gather from time to time,
subject to mutual approval. The Reports will be delivered in a format that is
mutually agreed upon by the parties. The Reports and all information contained
in the Reports shall be considered Confidential Information of Licensee, and all
right, title and interest in and to such Reports and information shall be owned
by Licensee.

9.     Advertising.

The parties acknowledge and agree that Licensee’s services may contain
advertising, promotions and/or sponsorship material (collectively,
“Advertising”). Such Advertising shall be determined by Licensee in its sole
discretion and Licensee shall be entitled to retain all revenues resulting from
the sale of Advertising.

8

--------------------------------------------------------------------------------

10.     Consideration.

No royalty or fees of any kind shall be owed by Licensee under this Agreement.
The consideration for the licenses granted by Licensor to Licensee under this
Agreement is the issuance of the IP Common Shares as defined in the Amended and
Securities Purchase Agreement, dated as of December 21, 2015, by and among the
Licensee and the Licensor (the “Share Consideration”).

11.     Use of Licensor Marks.

Licensor hereby grants Licensee a non-exclusive license to use the logos,
trademarks and service marks used by Licensor to identify the Titles
(collectively, “Licensor Marks”) in connection with the use of the Titles as set
forth in this Agreement. Licensee acknowledges and agrees that Licensee’s use of
the Licensor Marks shall inure to the benefit of Licensor. Should Licensor find
objectionable any use of the Licensor Marks by Licensee, Licensor shall have the
right to revoke, with respect to the objectionable use, the rights granted to
Licensee under this Agreement to use the Licensor Marks, and Licensee shall
promptly cease using the Licensor Marks in the manner found objectionable by
Licensor.

12.     Representations and Warranties.

(a)     Licensor represents and warrants that:

i.     The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of Licensor and this
Agreement constitutes a valid and legally binding agreement of Licensor
enforceable against Licensor in accordance with its terms;

ii.     It will not take or authorize any action, or fail to take any action, by
which any of the rights in any Title granted herein may be impaired in any way;

iii.     It has all rights and authority necessary to fully perform its
obligations and grant the rights granted under this Agreement and all rights in
and to the Titles and in and to all literary, artistic, dramatic, intellectual
property and musical material included therein required for the exercise of
rights granted in this Agreement without liability of any kind to any third
party; provided however, that this representation and warranty shall not apply
to non-dramatic performing rights in music to the extent that they are
controlled by SESAC, ASCAP or BMI or to the extent that such music is in the
public domain;

9

--------------------------------------------------------------------------------

iv.     Each Title is and will be protected during the Term by copyright
throughout the Territory;

v.     There are no taxes, charges, fees, royalties or other amounts owed to any
party other than as set forth in this Agreement for the exercise of rights
granted in this Agreement and Licensor has paid or will pay all charges, taxes,
license fees and other amounts that have been or may become owed in connection
with the Titles or the exercise of any rights granted under this Agreement;

vi.     Licensor shall make all payments which may become due to any union or
guild and to any third parties who rendered services in connection with the
production of the Titles by virtue of the use made of the Titles hereunder;

vii.     No claim or litigation is pending or threatened and no lien, charge,
restriction or encumbrance is in existence with respect to any Title that would
adversely affect or impair any of the rights granted under this Agreement;

viii.     The Titles, Materials and Licensor Marks will not violate or infringe
any common law or statutory right of any person or other entity including,
without limitation, any contractual rights, proprietary rights, trademark,
service mark, copyright or patent rights, or any rights of privacy or publicity;

ix.     The Titles, Materials and the Licensor Marks will not be unlawful,
slanderous or libelous; and

x.     To the extent that any Title makes any claims or renders any instruction
or advice, such claim, instruction or advice shall comply with all federal,
state and other applicable laws and regulations and shall cause no harm to any
person or entity following or acting in accordance with such instruction or
advice.

(b)     Licensee represents and warrants that:

i.     The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of Licensee and this
Agreement constitutes a valid and legally binding agreement of Licensee
enforceable against Licensee in accordance with its terms;

ii.     It will use the Titles solely as permitted under this Agreement;

iii.     It has the full right, capacity and authority to enter into this
Agreement and to perform all of its obligations hereunder; and

iv. As of the Effective Date, there is no claim, action, suit, investigation or
proceeding relating to or affecting Licensee pending or threatened, in law or in
equity, or any other circumstance which might adversely affect Licensee’s
ability to perform all of its obligations hereunder.

10

--------------------------------------------------------------------------------

13.     Indemnification.

Each party shall defend, indemnify and hold the other party and its Affiliates,
and their respective directors, officers, employees, agents, successors,
assigns, licensees and distributors harmless from and against any and all
judgments, settlements, damages, penalties, costs and expenses (including, but
not limited to, reasonable attorneys’ fees) arising out of any third party
claims relating to the Indemnifying Party’s breach or alleged breach of any of
its representations, warranties, covenants or obligations hereunder. The party
seeking indemnification (the “Indemnified Party”) will give prompt notice to the
indemnifying party (the “Indemnifying Party”) of any claim for which the
Indemnified Party seeks indemnification under this Agreement; provided, however,
that failure to give prompt notice will not relieve the Indemnifying Party of
any liability hereunder (except to the extent the Indemnifying Party has
suffered actual material prejudice by such failure). The Indemnified Party will
reasonably cooperate (at the Indemnifying Party’s expense) in the defense of any
claim for which the Indemnified Party seeks indemnification under this Section
13. The Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) any such action, but the fees and expenses of
such counsel will be at the expense of the Indemnified Party unless: (i) the
employment of counsel by the Indemnified Party has been authorized by the
Indemnifying Party; (ii) the Indemnified Party has been advised by its counsel
in writing that there is a conflict of interest between the Indemnifying Party
and the Indemnified Party in the conduct of the defense of the action (in which
case the Indemnifying Party will not have the right to direct the defense of the
action on behalf of the Indemnified Party); or (iii) the Indemnifying Party has
not in fact employed counsel to assume the defense of the action within a
reasonable time following receipt of the notice given pursuant to this Section
13, in each of which cases the fees and expenses of such counsel will be at the
expense of the Indemnifying Party. The Indemnifying Party will not be liable for
any settlement of an action effected without its written consent (which consent
will not be unreasonably withheld or delayed), nor will the Indemnifying Party
settle any such action without the written consent of the Indemnified Party
(which consent will not be unreasonably withheld or delayed). The Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to the Indemnified Party a release from all liability with
respect to the claim.

14.     Confidentiality.

(a)     Confidential Information. “Confidential Information” means all
non-public information about the disclosing party’s business or activities that
is marked or designated by such party as “confidential” or “proprietary” at the
time of disclosure or that reasonably would be understood to be confidential
given the circumstances of disclosure. Notwithstanding the foregoing,
Confidential Information does not include information that: (a) is in or enters
the public domain without breach of this Agreement; (b) the receiving party
lawfully receives from a third party without restriction on disclosure and
without breach of a nondisclosure obligation; (c) the receiving party rightfully
knew prior to receiving such information from the disclosing party; or (d) the
receiving party develops entirely independently of, and without any access or
reference to or use of, any Confidential Information communicated to the
receiving party by the disclosing party.

11

--------------------------------------------------------------------------------

(b)     Restrictions. Each party agrees that, during the Term and for two (2)
years thereafter: (i) it will not disclose to any third party any Confidential
Information disclosed to it by the other party except as expressly permitted in
this Agreement; (ii) it will only permit access to Confidential Information of
the disclosing party to those of its employees or authorized representatives or
advisors (including, without limitation, the receiving party’s auditors,
accountants, and attorneys) having a need to know and who, prior to obtaining
such access, are legally bound to protect the disclosing party’s Confidential
Information at least to the same extent as set forth herein; (iii) it will use
any Confidential Information disclosed to it by the other party only for the
purpose of performing its obligations or exercising its rights under this
Agreement and not for any other purpose, whether for such party’s own benefit or
the benefit of any third party; (iv) it will maintain the confidentiality of all
Confidential Information of the other party in its possession or control; and
(v) that (x) upon the expiration or termination of this Agreement, or (y) at any
time the disclosing party may so request, it will deliver promptly to the
disclosing party, or, at the disclosing party’s option, it will destroy, all
Confidential Information of the disclosing party that it may then possess or
have under its control. Notwithstanding the foregoing, each party may disclose
Confidential Information of the other party to the extent required by a court of
competent jurisdiction or other governmental authority or otherwise as required
by law, provided that such party will, as soon as reasonably practicable,
provide the disclosing party with written notice of such requirement so that the
disclosing party may seek a protective order or other appropriate remedy. The
receiving party and its representatives will cooperate fully with the disclosing
party to obtain any such protective order or other remedy. If the disclosing
party elects not to seek, or is unsuccessful in obtaining, any such protective
order or similar remedy and if the receiving party receives advice from
reputable legal counsel confirming that the disclosure of Confidential
Information is required pursuant to applicable law, then the receiving party may
disclose such Confidential Information to the extent required; provided,
however, that the receiving party will use commercially reasonable efforts to
ensure that such Confidential Information is treated confidentially by each
party to which it is disclosed.

15.     Disclaimers.

EXCEPT AS EXPRESSLY STATED IN SECTION 12, THE PARTIES HEREBY DISCLAIM ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, CONCERNING
THE SUBJECT MATTER OF THIS AGREEMENT.

12

--------------------------------------------------------------------------------

16.     Limitation of Liability.

EXCEPT FOR THE ABOVE INDEMNIFICATION OBLIGATIONS AND FOR BREACHES OF SECTION 14,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INCIDENTAL, CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT (INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS), WHETHER IN AN ACTION OR ARISING OUT OF BREACH OF
CONTRACT, TORT OR ANY OTHER CAUSE OF ACTION EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

17.     Miscellaneous.

(a)     Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of New York, without giving
effect to any conflicts of laws principles.

(b)     Dispute Resolution. Any dispute, controversy and/or difference which may
arise out of or in connection with or in relation to this Agreement, shall be
solely and finally settled by binding arbitration pursuant to then-current rules
of the International Chamber of Commerce. Such arbitration shall be held in New
York, New York. The merits of the dispute shall be resolved in accordance with
the laws of the State of New York, without reference to its choice of law rules.
The tribunal shall consist of three arbitrators, each of whom shall be
knowledgeable in the subject matter hereof. The arbitration shall be conducted
in the English language, and all documents shall be submitted in English or be
accompanied by a certified English translation. The arbitrators will provide a
written explanation to the parties of any arbitration award. The award thereof
shall be final and binding upon the parties hereto, and judgment on such award
may be entered in any court or tribunal having jurisdiction, and the parties
hereby irrevocably waive any objection to the jurisdiction of such courts based
on any ground, including without limitation, improper venue or forum non
conveniens. The parties and the arbitration panel shall be bound to maintain the
confidentiality of this Agreement, the dispute and any award, except to the
extent necessary to enforce any such award. The prevailing party, if a party is
so designated in the arbitration award, shall be entitled to recover from the
other party its costs and fees, including attorneys’ fees, associated with such
arbitration. By agreeing to this binding arbitration provision, the parties
understand that they are waiving certain rights and protections which may
otherwise be available if a dispute between the parties were determined by
litigation in court, including, without limitation, the right to seek or obtain
certain types of damages precluded by this arbitration provision, the right to a
jury trial, certain rights of appeal, and a right to invoke formal rules of
procedure and evidence. Notwithstanding anything to the contrary herein, each
party shall be entitled, at any time, without first resorting to the dispute
resolution process set forth above, to seek injunctive or other equitable relief
from any court of competent jurisdiction, wherever such party deems appropriate,
in order to preserve or enforce such party’s rights hereunder.

13

--------------------------------------------------------------------------------

(c)     Non-Exclusivity. Nothing in this Agreement limits or restricts Licensee
from entering into any similar agreements with any third party.

(d)     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. In the event that any provision of this Agreement
is determined to be invalid, unenforceable or otherwise illegal, such provision
shall be deemed restated, in accordance with applicable law, to reflect as
nearly as possible the original intentions of the parties, and the remainder of
the Agreement shall remain in full force and effect.

(e)     Waiver. No term or condition of this Agreement shall be deemed waived,
and no breach shall be deemed excused, unless such waiver or excuse is in
writing and is executed by the party against whom such waiver or excuse is
claimed.

(f)     Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with regard to the subject matter hereof, and
supersedes all prior and contemporaneous oral or written agreements and
representations with respect to such subject matter. This Agreement may be
modified or amended only in a writing signed by all parties.

(g)     Jury Trial Waiver. THE PARTIES SPECIFICALLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY COURT WITH RESPECT TO ANY CONTRACTUAL, TORTIOUS, OR STATUTORY CLAIM,
COUNTERCLAIM, OR CROSS-CLAIM AGAINST THE OTHER ARISING OUT OF OR CONNECTED IN
ANY WAY TO THIS AGREEMENT, BECAUSE THE PARTIES HERETO, BOTH OF WHOM ARE
REPRESENTED BY COUNSEL, BELIEVE THAT THE COMPLEX COMMERCIAL AND PROFESSIONAL
ASPECTS OF THEIR DEALINGS WITH ONE ANOTHER MAKE A JURY DETERMINATION NEITHER
DESIRABLE NOR APPROPRIATE.

(h)     Assignment. Neither party may assign its rights, duties or obligations
under this Agreement to any third party in whole or in part, without the other
party’s prior written consent, except that (i) Licensee may assign its rights
and obligations to this Agreement to any of its Affiliate or subsidiaries with
the prior written consent of the Licensor, and (ii) Licensor may assign its
rights and obligations in this Agreement to its Affiliates or subsidiaries and
either party may assign this Agreement in its entirety to any purchaser of all
or substantially all of its business or assets pertaining to the line of
business to which this Agreement relates or to any Affiliate of the party
without the other party’s approval. This Agreement will be binding upon, and
inure to the benefit of, the respective permitted assignees, transferees and
successors of each of the parties.

14

--------------------------------------------------------------------------------

(i)     No Third Party Beneficiaries. The parties acknowledge and agree that
there are no third party beneficiaries to this Agreement.

(j)     Interpretation. In interpreting the terms and conditions of this
Agreement, no presumption shall be interpreted for or against a party as a
result of the role of such party in the drafting of this Agreement. Sections
headings are for convenience only and shall not be used to interpret this
Agreement.

(k)     Notice. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given upon receipt
or refusal: (i) by overnight courier service; (ii) hand delivery; or (iii) by
certified or registered mail, return receipt requested. Notice shall be sent to
the addresses set forth below or to such other address as either party may
specify in a notice given under this Section 17(k).

If to Licensee:

You On Demand Holdings, Inc.
375 Greenwich Street, Suite 516
New York, New York 10013
Attn: Board of Directors


With a copy (which shall not constitute notice or such other communication) to
each of:
Cooley LLP
The Grace Building
1114 Avenue of the Americas
New York, New York 10036-7798
Attn: William Haddad

and
Cooley LLP
101 California Street, 5th Floor
San Francisco, California 94111-5800
Attn: Garth Osterman

If to Licensor:

Beijing Sun Seven Stars Culture Development Limited
Eastern Fangzheng Road
Southern Dongying Village

15

--------------------------------------------------------------------------------

Hancunhe Town
Fangshan District
Beijing City, P.R.C.
Attn: Zhang Jie

With a copy (which shall not constitute notice or such other communication) to:
Shanghai Sun Seven Stars Cultural Development Limited
686 WuZhong Road, Tower D, 9th Floor
Shanghai, China 201103
Attn: Polly Wang


(l)     Press Releases. Unless required by law, neither party will, without the
prior written approval of the other party, issue any press release or similar
announcement relating to the existence or terms of this Agreement.

(m)     Counterparts. This Agreement may be executed in counterparts, all of
which when taken together shall be deemed to constitute one and the same
instrument.

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF and intending to be legally bound hereby, the parties have
executed this Content License Agreement as of the date first set forth above.

LICENSOR:

BEIJING SUN SEVEN STARS CULTURE DEVELOPMENT LIMITED

By: /s/ Bruno Wu   Name: Bruno Wu   Title: Chairman & CEO  

LICENSEE:

YOU ON DEMAND HOLDINGS, INC.

By: /s/ Shane McMahon   Name: Shane McMahon   Title: Chairman  

[SIGNATURE PAGE TO CONTENT LICENSE AGREEMENT]

 

--------------------------------------------------------------------------------

SCHEDULE A

TITLES

[Attached]

--------------------------------------------------------------------------------